Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
The election without traverse of Group IV, claims 208-222 filed February 1, 2022 in response to the Office Action of October 1, 2021 is acknowledged.  
Applicant’s election of species: a Programmed Death-Ligand 1 (PDL1) polypeptide is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 129-245 are pending.
Claims 246-262 have been added.
Claims 129-145, 148, 149, 183 and 212 have been canceled.
Claims 146, 147, 150-182, 184-207, 221, 223-245, 260 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 208-211, 213-220, 222, 246-259, 261, and 262 are under consideration as they read on the elected species. 

Specification
The disclosure is objected to because of the following informalities: the Sequence Listing was submitted electronically as a text file, thus the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 502.05 L.

The use of the term XTEN, which is a trade name or a mark used in commerce, as evidenced by XTEN_Trademark Electronic Search (retrieved from USPTO Trademark Electronic Search System (TESS)), has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Appropriate correction is required.
	


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 210, 220, 247 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 210 recites the limitation "wherein the MTase polypeptide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 247, the phrase "the MTase polypeptide has a half-life of at least 50 hours" renders the claim indefinite because it is unclear whether the “half-life of at least 50 hours” is the half-life of the coupled MTase polypeptide or the half-life of an uncoupled MTase polypeptide.
Claim 220 contains the trademark/trade name XTEN, as evidenced by XTEN_Trademark Electronic Search.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a heterologous peptide capable of increasing the serum half-life of the MTase polypeptide and, accordingly, the identification/description is indefinite.
Appropriate corrections are required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 208-211, 213, 216-218, 222, 246, 247, 250-259, and 262 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Claim 208 was added after the filing date on March 16, 2021. The limitation of “a compound that either increases a serum half-life of the MTase compared to an uncoupled MTAP, or delivers the MTase to a target cell” in claim 208 has no clear support in the specification as originally filed. In the remarks of March 16, 2021, Applicant argued that the amendment had support in the specification and claims as originally filed.  A review of the specification and claims as originally filed reveals support for: “the modified MTase may be linked to amino acid sequences, such as an IgG Fc, albumin, an albumin binding peptide, or an XTEN polypeptide for increasing the in vivo half-life” (¶ [0016]); “the MTase may be linked to a peptide that increases the in vivo half-life, such as an XTEN polypeptide (Schellenberger et al., 2009), IgG Fc domain, albumin, or albumin binding peptide” (¶ [0099]);  "the MTase enzyme is modified by being conjugated to an antibody. The antibody may be an scFv antibody. The antibody or scFv antibody may be an anti-MUC1 antibody, an anti-HER2 antibody, an anti-CTLA4 antibody, an anti-PD1 antibody, or an anti-PDL1 antibody” (¶ [0014]); conjugating to PEG  to increase the hydrodynamic radius of the enzyme and hence increase the serum persistence, (¶¶ [0064], [0097);  conjugating to a ligand having the ability to specifically and stably bind to an external receptor or binding site on a target cell  (¶ [0097); and linking the MTAP to scFv that binds specific cell tumor antigens to allow delivery of the MTAP to a tumor cell (¶ [0209]).  However, these specific species for increasing the in vivo half-life or delivery of the MTase to a target cell do not provide support for the much broader genus of compounds to increase serum half-life of the MTase polypeptide or deliver the MTase polypeptide now claimed.
Claim 210 was added after the filing date on March 16, 2021. The limitation of “wherein the mammalian MTAP polypeptide comprises Thrl8, Thr197, Ser178, Val233 and Met196 of SEQ ID NO: 1” in claim 210 has no clear support in the specification as originally filed. In the remarks of March 16, 2021, Applicant argued that the amendment had support in the specification and claims as originally filed.  A review of the specification and claims as originally filed reveals support for: “human MTAP comprises an amino acid sequence at least 95% identical to SEQ ID NO: 1” (¶ [0022], claim 8); “the MTase polypeptide comprises a sequence having at least 90% identity to SEQ ID NO: 1” (¶¶ [0035], [0037], [0038], claims 7). However, these specific species of MTase variants do not provide support for the much broader genus of the mammalian MTAP polypeptide comprises Thrl8, Thr197, Ser178, Val233 and Met196 of SEQ ID NO: 1.
Claims 211 and 262 were added after the filing date on March 16, 2021 and on February 17, 2022. The limitation of “wherein the mammalian MTAP polypeptide comprises a sequence having at least 90% identity to at least 40 contiguous amino acids of SEQ ID NO: 1” in claim 211 has no clear support in the specification as originally filed. In the remarks of March 16, 2021, Applicant argued that the amendment had support in the specification and claims as originally filed.  Similarly, a review of the specification and claims as originally filed reveals support for: “human MTAP comprises an amino acid sequence at least 95% identical to SEQ ID NO: 1” (¶ [0022], claim 8); “the MTase polypeptide comprises a sequence having at least 90% identity to SEQ ID NO: 1” (¶ ¶ [0035], [0037], [0038], claims 7). However, these specific species of MTase variants do not provide support for the much broader genus of mammalian MTAP polypeptide comprises a sequence having at least 90% identity to at least 40 contiguous amino acids of SEQ ID NO: 1.
Claim 213 was added after the filing date on March 16, 2021. The limitation of “a polymer that increases a hydrodynamic radius of the MTase polypeptide” in claim 213 has no clear support in the specification as originally filed. In the remarks of March 16, 2021, Applicant argued that the amendment had support in the specification and claims as originally filed.  A review of the specification and claims as originally filed reveals support for: “the MTases may be linked to PEG to increase the hydrodynamic radius of the enzyme” (¶ [0097]); “the covalent attachment of PEG to increase the hydrodynamic size of the agent” (¶ [0120]); “the hydrodynamic radius of hs-MTAP was increased by functionalizing surface reactive groups in the protein by conjugation to PEG” (¶ [0202]). However, these specific species of PEG do not provide support for the much broader genus of a polymer that increases a hydrodynamic radius of the MTase polypeptide.
Claim 222 was added after the filing date on March 16, 2021. The limitation of “wherein the heterologous peptide binds to a Mucin 1 (MUC 1) polypeptide, a Human Epidermal growth factor Receptor 2 (HER2) polypeptide, a Programmed cell Death protein 1 (PD1) polypeptide, or a Programmed Death-Ligand 1 (PDL1) polypeptide” in claim 222 has no clear support in the specification as originally filed. In the remarks of March 16, 2021, Applicant argued that the amendment had support in the specification and claims as originally filed.  A review of the specification and claims as originally filed reveals support for: “the MTase polypeptide is conjugated to an antibody, such as an scFv antibody. The antibody or scFv antibody may be an anti-MUC1 antibody, an anti-HER2 antibody, an anti-CTLA4 antibody, an anti-PD1antibody, or an anti-PDL1 antibody” (¶ [0024], claims 35, 75); “MTAP- and MTAN-anti-CTLA-scFv fusion protein” (Example 10). However, the specific species of heterologous peptide (e.g. antibody) do not provide support for the much broader genus of a heterologous peptide binds to a Mucin 1 (MUC 1) polypeptide, a Human Epidermal growth factor Receptor 2 (HER2) polypeptide, a Programmed cell Death protein 1 (PD1) polypeptide, or a Programmed Death-Ligand 1 (PDL1) polypeptide.
Claim 247 was added after the filing date on February 17, 2022. The limitation of “the MTase polypeptide has a half-life of at least 50 hours” in claim 247 has no clear support in the specification as originally filed. In the remarks of February 17, 2022, Applicant argued that support for the amendments can be found in the specification as originally filed, for example, in [0008], [0011], [0014], [0028], [0047], [0048], [0070], [0071], [0202-0205], and [0211]; Figures 1, 2, 3, 4, and 16; and original claims 161-167, and 244. A review of the specification and claims as originally filed reveals support for: “Under these conditions, the hs-MTAP enzyme was found to have a half-life (T/2) of 57 hrs (FIG. 3) and se-MTAN was found to have a similar T1/2 of 56 hrs (FIG. 4) (¶ [0205]). However, these half-lifes of specific MTase do not provide support for the much broader genus of “the MTase polypeptide has a half-life of at least 50 hours”.
Claim 250 was added after the filing date on February 17, 2022. The limitation of “wherein the average molecular weight of the polyethylene glycol is 5,000 Da” in claim 250 has no clear support in the specification as originally filed. The original specification only discloses “wherein the molecular weight of the polyethylene glycol is 5,000 Da”, See [0047]-[0048]
Thus, the subject matters claimed in the rejected claims broaden the scope of the invention as originally disclosed in the specification and claims from what was originally disclosed in the specification and claims as filed. 
Claims 209, 216, 246, 251-259 are also rejected because these claims encompass new matter encompassed by the rejected claims above.
	Claims 208-211, 213-220, 222 and 246-262 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
In this instance, the claims 208-211, 213-220, 222, 246-259, 261, and 262 are directed to a composition comprising: an MTase polypeptide that performs phosphorolysis or hydrolysis of methylthioadenosine with a catalytic efficiency (kcat/KM) of at least 1 x 104 M-1s-1, or phosphorolysis or hydrolysis of adenosine coupled to a compound that either increases a serum half-life of the MTase polypeptide compared to an uncoupled MTase polypeptide, or delivers the MTase polypeptide to a target cell. Based on the specification, “the term "MTase" refers to any enzyme that catalyzes the phosphorolysis or hydrolysis of MTA into methylthioribose-1'-phosphate (MTR-1'-P) or methylthioribose (MTR) and adenine as well as the phosphorolysis or hydrolysis of adenosine into ribose-1'-phosphate or ribose and adenine” See [0071]. Thus, the claims would encompass all methylthioadenosine phosphorylase (MTAP), methylthioadenosine nucleosidase (MTAN) and enzymes catalyzing phosphorolysis or hydrolysis of adenosine, See [0008]. Claims 211 and 262 further recite “MTAP polypeptide comprises a sequence having at least 90% identity to at least 40 contiguous amino acid of SEQ ID NO: 1”. With up to 10% variation and approximately 283 residues in SEQ ID NO: 1, many 40 contiguous amino acid regions may be identified and be altered between compositions, these two claims still encompass large number of variants. The specification shows only two sequences (hs-MTAP and se-MTAN both of which are involved in phosphorolysis or hydrolysis of methylthioadenosine) that have the claimed properties, e.g. a catalytic efficiency (kcat/KM) of at least 1 x 104 M-1s-1. The specification does not disclose composition comprising any enzymes catalyzing phosphorolysis or hydrolysis of adenosine. Furthermore, although the claims encompass millions more possible variants which must be altered in a way that have desired properties, however, the specification provides no guidance regarding which variants or fragments are capable of the required function. 
Similarly, with regarding to “a compound that either increases a serum half-life of the MTase polypeptide compared to an uncoupled MTase polypeptide, or delivers the MTase polypeptide to a target cell”, the claims encompass unlimited “compounds” that may have claimed properties. The specification shows only one compound (PEG) which may increase a serum half-life of hs-MTAP or se-MTAN and may increase the hydrodynamic radius of the MTase polypeptide, See Examples 3. The specification only describes conceptually about MTAP-and MTAN-anti-CTLA4-scFv fusion proteins, See Examples 9 and 10, but does not show any compound or any fusion polypeptide which delivers the hs-MTAP or se-MTAN or other MTase to a target cell, e.g. an osteosarcoma cell, a pancreatic cancer cell, a chordoma cell, a mesothelioma cell, a T-cell ALL cell, a {00998110}12glioma cell, a renal cell carcinoma cell, a melanoma cell, a squamous cell carcinoma cell, a gallbladder cancer cell, a gastric cancer cell, or a hepatocellular carcinoma cell (claim 252), or tumor cells with decreased level of MTAP polypeptide (claim 253), or tumor cells with a deletion of MTAP at chromosome 9p21 (claim 254), or tumor cells with an increased level of CD73 relative to a reference level in a healthy tissue in the patient or a healthy subject (claim 255), or tumor cells with an increased level of CD39 relative to a reference level in a healthy tissue in the patient or a healthy subject (claim 255), or tumor cells with an increased level of MTA relative to a reference level in a healthy tissue in the patient or a healthy subject (claim 257), or tumor cells with an increased level of ADO relative to a reference level in a healthy tissue in the patient or a healthy subject (claim 258), or cells with a mutation in adenosine deaminase (claim 259). In particular, the specification does not show any anti-PD-L1 antibody (the elected species) coupled with a MTase polypeptide that either increase a serum half-life of the MTase polypeptide or delivers the MTase polypeptide to a target cell.
Given that there are large number of MTase and variants and possible “compounds”, including polymers, peptide, antibodies, there are even larger number of combinations encompassed by the claims. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention."
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the
Applicants were in possession of the claimed genus.
Vas-Gath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991), makes clear that: "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Gath at page 1116.)
 In the instant case, for example, the polypeptide may have a catalytic efficiency for ADO/MTA (kcat/KM) of at least or about 10,20,30, 40, 50, 60, 70, 80, 90, 100, 200, 300, 400, 500, 600, 700, 800, 900, 1000, 2000, 3000, 4000, 5000, 6000, 7000, 8000, 9000, 104, 105, 106 s-1M-1 or any range derivable therein, See [0011] of the instant specification. The skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptide with desired properties, e.g., a catalytic efficiency (kcat/KM) of at least 1 x 104 M-1s-1 (claim 208), or at least 1 x 105 M-1s-1 (claim 246), regardless of the complexity or simplicity of the method of isolation and screening. 
Similarly, the skilled artisan cannot envision the detailed chemical structure of “the compound” with desired properties, e.g. increase a half-life of at least 50 hrs (claim 247) that either increases a serum half-life of the MTase polypeptide compared to an uncoupled MTase polypeptide, or deliver the MTase polypeptide to a target cell, e.g., cells recited by claims 251-259.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that: “... To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page
1306). Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three-dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306). The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine resides at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen. These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. In particular, the variations/modifications in the amino acid sequence of MTase polypeptide, the variation of “compounds” that may or may not result in desired properties of the composition comprising an MTase polypeptide coupled to a compound.
Additionally, Bork (Genome Research, 2000, 10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods. Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1). One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient. This is particularly true for data on protein function. Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2). Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3). Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2). Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399). As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3). The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly. This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).
Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed proteins could not be predicted based on sequence identity. Clearly, it could not be predicted that polypeptide or a variant that shares only partial homology with a disclosed protein or that is a fragment of a given sequence will function in a given manner.
Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai
Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent
Applications under the 35 USC §112 paragraph 1, "Revision 1" of Written Description
Requirement (66 FR 1099-1111, March 25, 2008) state, "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (Id. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the
Applicant described distinguishing identifying characteristics sufficient to show that
Applicant were in possession of the claimed invention at the time the application was filed.
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 208-211, 216, 218, 219, 220, and 251-259 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Leoni et al., US 2004/0247600 A1, Publication Date: 2004-12-09, cited as A24 in IDS, also corresponding to Appl. 10/779,476).
Leoni teaches that methylthioadenosine phosphorylase (MTAP) is an enzyme found in all normal tissues that catalyzes the conversion of methylthioadenosine (MTA) into adenine and 5-methylthioribose-1-phosphate. See [0004].
Leoni teaches that the gene encoding for human MTAP maps to region 9p21 on human chromosome 9p. See [0006].
Leoni teaches that the human MTAP protein amino acid sequence is
provided in SEQ ID NO: 1. See [0082]. SEQ ID NO: 1 of Leoni is 99.9% identical to SEQ ID NO: 1 of the instant application, as shown below:
US-10-779-476-1

  Query Match             99.9%;  Score 1486;  DB 4;  Length 283;
  Best Local Similarity   99.6%;  
  Matches  282;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MASGTTTTAVKIGIIGGTGLDDPEILEGRTEKYVDTPFGKPSDALILGKIKNVDCVLLAR 60
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||:||||
Db          1 MASGTTTTAVKIGIIGGTGLDDPEILEGRTEKYVDTPFGKPSDALILGKIKNVDCILLAR 60

Qy         61 HGRQHTIMPSKVNYQANIWALKEEGCTHVIVTTACGSLREEIQPGDIVIIDQFIDRTTMR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 HGRQHTIMPSKVNYQANIWALKEEGCTHVIVTTACGSLREEIQPGDIVIIDQFIDRTTMR 120

Qy        121 PQSFYDGSHSCARGVCHIPMAEPFCPKTREVLIETAKKLGLRCHSKGTMVTIEGPRFSSR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PQSFYDGSHSCARGVCHIPMAEPFCPKTREVLIETAKKLGLRCHSKGTMVTIEGPRFSSR 180

Qy        181 AESFMFRTWGADVINMTTVPEVVLAKEAGICYASIAMATDYDCWKEHEEAVSVDRVLKTL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AESFMFRTWGADVINMTTVPEVVLAKEAGICYASIAMATDYDCWKEHEEAVSVDRVLKTL 240

Qy        241 KENANKAKSLLLTTIPQIGSTEWSETLHNLKNMAQFSVLLPRH 283
              |||||||||||||||||||||||||||||||||||||||||||
Db        241 KENANKAKSLLLTTIPQIGSTEWSETLHNLKNMAQFSVLLPRH 283

Regarding claim 10, human MTAP protein taught by Leoni comprises Thr18, Thr197, Ser178, Val233 and Met196 of SEQ ID NO: 1, as shown in the alignment (highlighted in red) above.
Regarding claim 11, human MTAP protein taught by Leoni comprises a sequence having at least 90% identity to at least 40 contiguous amino acids of SEQ ID NO: 1 of the instant application.
Therefore, human MTAP protein taught by Leoni would have the properties of the claimed MTase, e.g. performs phosphorolysis or hydrolysis of methylthioadenosine with a catalytic efficiency (kcat/KM) of at least 1 x 104 M-1s-1 because it has the same structure as claimed.
Leoni teaches that the human MTAP polypeptide or fragments thereof comprising an immunogenic or antigenic epitope can be fused to other polypeptide sequences. For example, MTAP polypeptides or fragments thereof may be fused with the constant domain of immunoglobulins (IgA, IgE, IgG, IgM), or portions thereof (CH1, CH2, CH3, or any combination thereof and portions thereof) resulting in chimeric polypeptides. Such fusion proteins may facilitate purification and may increase half-life in vivo. See ¶ [0098].  Thus, these fusions would also increase the serum half-life of the MTAP.
Regarding claim 217, Leoni teaches that the fusion proteins can be N- or C-terminal fusion proteins. See ¶ [0088].  
	Regarding claims 251-259, the target cell to which the compound delivers the MTase is an alternative function of the compound and does not exclude a compound that increases serum half-life as claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 208-211, 213, 214, 216, 246, 247, 250 and 262  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (Mao et al., WO 2001083780 A1, Publication Date: 2001-11-08, cited as B1 of IDS, cited as B1 of IDS, English translated version C6 of IDS is used as reference) in view of Christopher (Christopher et al., Cancer Research, 62, 6639-6644, Publication Date: 2002-11-15) and Fishburn (Fishburn, Journal of Pharmaceutical Sciences, 97, 4167-4183, Publication Date: October 2008, cited as C42 of IDS).
Mao teaches many human malignant tumor cells lack MTAP activity. The human MTAP gene is located at p21-22 on the short arm of human chromosome 9. And this region on the chromosome was frequently deleted during the doubling period of tumor growth, See [0003-0004].
Mao teaches an isolated human MTAP37 which has methylthioadenosine phosphorylase activity, See claims 1 and 9.
Mao teaches that MTAP37 has 41% identity and 63% similarity with human MTAP, and contains a conserved sequence characteristic of the MTAP family, See [0006].
Mao teaches a method for producing MTAP37 protein, See Example 1.
Mao teaches a method of using MTAP37 polypeptide for treating cancer or other diseases caused by abnormal expression of MTAP37, See [0026].
Mao teaches various tumors, including lymphoblastic leukemia, glioma, melanoma, cervical cancer, lung cancer, stomach cancer, liver cancer, esophageal cancer, breast cancer, leukemia, lymphoma, thyroid cancer, uterine myoma, neuroblastoma, astrocytoma, ependymoma, neurofibroma, colon cancer, bladder cancer, uterine cancer, endometrial cancer, thymus cancer nasopharyngeal, laryngeal, tracheal tumors, fibroma, fibrosarcoma, lipoma, liposarcoma, See [0087].
Mao teaches that MTAP37 can be fused to another compound (such as a compound that prolongs the half-life of the polypeptide, such as PEG, See [0053].
Mao teaches as set forth above. However, Mao does not teach “an MTase polypeptide that performs phosphorolysis or hydrolysis of methylthioadenosine with a catalytic efficiency (kcat/KM) of at least 1 x 104 M-1s-1”.
Christopher teaches that the human methylthioadenosine phosphorylase (MTAP) gene is located on 9p21 and is frequently homozygously deleted in a wide variety of human tumor and human tumor-derived cell lines, See Abstract. Loss of MTAP was very common in glioblastomas and non-small cell lung cancer and acute lymphoblastic leukemia, melanoma, bladder cancer, pancreatic, osteosarcoma, and endometrial cancer, See page 6639, col. 2, para. 1.
Christopher teaches that the function of MTAP is to salvage methylthioadenosine (MTA), See Abstract, and Fig. 1. Phosphorylation of MTA by MTAP results in the conversion of MTA into adenine and MTR1P, See page 6639, col. 1, para. 2.
Christopher teaches that MCF-7 cells (a breast adenocarcinoma cell line, See Abstract) lack MTAP activity and are deleted for markers in 9p21, See page 6640, col. 2, para. 7, Fig. 2.
Christopher teaches that MCF-7 cells were transfected with a construct expressing MTAP. These clones expressed MTAP at levels that were similar to a control cell line expressed, See page 6640, col. 2, para. 7, Fig. 2 and Table 1.
Christopher teaches that active MTAP (but not mutated/inactive MTAP) suppresses colony formation of MCF-7 on soft agar, See table 2. (“All three of the cell lines were able to form colonies in both soft agar and collagen, whereas the MTAP-expressing cells were not. In addition, we tested the ability of three MTAP-expressing and two D220Aexpressing cell lines to form tumors in SCID mice (Fig. 5). After 30 days, measurable tumors appeared on the mice implanted with the D220A-expressing cells, and these tumors grew rapidly until the mice had to be sacrificed. No measurable tumors appeared in animals injected with the MTAP-expressing cells. These results show that MTAP enzymatic activity is required for the suppression of anchorage dependent growth and that MTAP can suppress tumor formation in vivo”, page 6641, col. 2, para.1).
Christopher teaches that MTAP may suppress anchorage-independent growth via its effect on polyamine metabolism, See page 6642, col. 2, para. 2. And MTAP is a protein with tumor suppressor activity, See page 6642, col. 1, para. 3.
Regarding claims 209 and 211, as shown below, SEQ ID NO:1 of the instant application is identical to human MTAP: 
RESULT 1
MTAP_HUMAN
ID   MTAP_HUMAN              Reviewed;         283 AA.
GN   Name=MTAP {ECO:0000255|HAMAP-Rule:MF_03155}; Synonyms=MSAP;
OS   Homo sapiens (Human).
CC   -!- FUNCTION: Catalyzes the reversible phosphorylation of S-methyl-5'-
CC       thioadenosine (MTA) to adenine and 5-methylthioribose-1-phosphate.
CC       Involved in the breakdown of MTA, a major by-product of polyamine
CC       biosynthesis. Responsible for the first step in the methionine salvage
CC       pathway after MTA has been generated from S-adenosylmethionine. Has
CC       broad substrate specificity with 6-aminopurine nucleosides as preferred
CC       substrates. {ECO:0000255|HAMAP-Rule:MF_03155,
CC       ECO:0000269|PubMed:3091600}.

  Query Match             100.0%;  Score 1487;  DB 1;  Length 283;
  Best Local Similarity   100.0%;  
  Matches  283;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MASGTTTTAVKIGIIGGTGLDDPEILEGRTEKYVDTPFGKPSDALILGKIKNVDCVLLAR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MASGTTTTAVKIGIIGGTGLDDPEILEGRTEKYVDTPFGKPSDALILGKIKNVDCVLLAR 60

Qy         61 HGRQHTIMPSKVNYQANIWALKEEGCTHVIVTTACGSLREEIQPGDIVIIDQFIDRTTMR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 HGRQHTIMPSKVNYQANIWALKEEGCTHVIVTTACGSLREEIQPGDIVIIDQFIDRTTMR 120

Qy        121 PQSFYDGSHSCARGVCHIPMAEPFCPKTREVLIETAKKLGLRCHSKGTMVTIEGPRFSSR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PQSFYDGSHSCARGVCHIPMAEPFCPKTREVLIETAKKLGLRCHSKGTMVTIEGPRFSSR 180

Qy        181 AESFMFRTWGADVINMTTVPEVVLAKEAGICYASIAMATDYDCWKEHEEAVSVDRVLKTL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AESFMFRTWGADVINMTTVPEVVLAKEAGICYASIAMATDYDCWKEHEEAVSVDRVLKTL 240

Qy        241 KENANKAKSLLLTTIPQIGSTEWSETLHNLKNMAQFSVLLPRH 283
              |||||||||||||||||||||||||||||||||||||||||||
Db        241 KENANKAKSLLLTTIPQIGSTEWSETLHNLKNMAQFSVLLPRH 283

Regarding claims 208 and 246, as evidenced by the instant Application, MTAP of SEQ ID NO:1, homo sapiens MTAP, has a catalytic efficacy of 1.0x105 M-1s-1 in phosphorolysis or hydrolysis of methylthioadenosine under the tested condition, See Example 5.
Regarding claim 210, human MTAP protein comprises Thr18, Thr197, Ser178, Val233 and Met196 of SEQ ID NO: 1, as shown in the alignment (highlighted in red) above.
Regarding claims 247, as evidenced by the instant Application, MTAP of SEQ ID NO:1 has a half-life of 57 hours, See Example 6.
Fishburn teaches: “Conjugation of macromolecules to polyethylene glycol (PEG) has emerged recently as an effective strategy to alter the pharmacokinetic (PK) profiles of a variety of drugs, and thereby to improve their therapeutic potential. PEG conjugation increases retention of drugs in the circulation by protecting against enzymatic digestion, slowing filtration by the kidneys and reducing the generation of neutralizing antibodies. Often, PEGylation leads to a loss in binding affinity due to steric interference with the drug–target binding interaction. This loss in potency is offset by the longer circulating half-life of the drugs, and the resulting change in PK–PD profile has led in some cases to enabling of drugs that otherwise could not be developed, and in others to improvements in existing drugs. Thus, whereas most approaches to drug development seek to increase the activity of drugs directly, the creation of PEGylated drugs seeks to balance the pharmacodynamic (PD) and pharmacokinetic properties to produce novel therapies that will meet with both increased efficacy and greater compliance in the clinical setting.” See Abstract.
Fishburn teaches PDA approved drugs, including Adagen and Oncaspar which use PEG size of 5000 Da, See Table 1.
Fishburn teaches that therapeutic enzymes represent a growing class of biopharmaceutical and PEGylation has played a central role in improving or enabling several of these products. For example, PEG-ADA extending the plasma half-life from several minutes to about 24 hours and led to the development of the first PEGylated enzyme therapeutic Adagen, See page 4176, § Enzymes.
Regarding claim 213, Fishburn teaches since PEG polymers are highly hydrated, with two water molecules per ethylene glycol unit, their hydrodynamic radii are approximately 5- to 10-fold greater than would be predicted by their nominal molecular weight, underlying a dramatic increase in the effective molecular size of the PEG conjugate.  See p. 4169-right column

It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to make a composition comprising human MTAP37 polypeptide coupled with PEG which can increase half-life of the polypeptide to treat cancers, as taught by Mao, and replace human MTAP37 with human MTAP, because many cancers are caused by lacking or deletion of MTAP, restoring MTAP activity in tumor cells, which are negative for MTAP, can suppress tumor cell growth, as taught by Christopher. One ordinary skilled in the art would have recognized a composition comprising human MTAP coupled with PEG can be used to treat cancers which lack MTAP activity, such as leukemia, NSCLC, melanoma, as taught by both Mao and Christopher. Since human MTAP has been extensively studied, is a human protein associated with many cancers, and shown anti-tumor activity, See Christopher, PEGylation of MTAP could increase serum half-life of the enzyme and improve therapeutic potential, as recognized by Fishburn, one of ordinary skilled in the art would have been motivated to apply the method of Mao and Christopher to human MTAP to expand options to treat cancers and develop a better therapeutic agent for cancers lacking MTAP activity. Since human MTAP has been extensively studied, and PEGylation has been widely used in drug development and may improve therapeutic potential, as recognized by Fishburn, one of ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed composition.

Claims 215, 248 and 249 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (Mao et al., WO 2001083780 A1, Publication Date: 2001-11-08, cited as B1 of IDS, cited as B1 of IDS, English translated version C6 of IDS is used as reference), Christopher (Christopher et al., Cancer Research 62, 6639-6644, Publication Date: 2002-11-15) and Fishburn (Fishburn, Journal of Pharmaceutical Sciences, 97, 4167-4183, Publication Date: October 2008, cited as C42 of IDS), as applied to claims 208-211, 213, 214, 216, 246, 247, 250 and 262, and further in view of Roberts (Roberts et al., Advanced Drug Delivery Reviews, 54, 459-476, Publication Year: 2002).
Mao, Christopher and Fishburn teach as set forth above. However, Mao, Christopher and Fishburn do not teach “wherein the MTase polypeptide is coupled to the polyethylene glycol at one or more lysine or cysteine residues of the MTase polypeptide (claims 215), one or more lysine residues of the MTase polypeptide (claim 248), one or more lysine or cysteine residues of the MTase polypeptide (claim 249). Given BRI, the definition of one or more lysine or cysteine residues does not limit to MTase polypeptide coupled to lysine or cysteine only. Thus, the claims are interpreted to encompass MTase polypeptide PEGylation comprising lysine or cystine.
Roberts teaches that to couple PEG to a molecule (i.e. polypeptides) it is necessary to activate the PEG by preparing a derivative of the PEG having a functional group at one or both termini. The functional group is chosen based on the type of available reactive group on the molecule that will be coupled to PEG. For proteins, typical reactive amino acids include lysine and cysteine, See page 461, col. 2, para. 4.
Roberts teaches that in the case of polypeptides, the most common reactive groups involved in coupling are the alpha or epsilon amino groups of lysine. Many PEG derivatives for protein PEGylation of either alpha or epsilon amino groups are available, See page 462, col. 2, para.1 and Fig 1.
Roberts teaches that PEGylation of free cysteine residues in proteins is the main approach for site-specific modification because reagents that specifically react with cysteines have been synthesized. The advantage of this approach is that it makes possible site-specific PEGylation at areas on the protein that will minimize a loss in biological activity but decrease immunogenicity. PEG derivatives have been developed for PEGylation of cysteine residues. See page 466, § 3.2.2. PEG chemistry for cysteine modification.
As set forth above, combined Mao, Christopher and Fishburn teach method of claim 214. It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to modified the method taught by Mao, Christopher and Fishburn, to couple the MTase polypeptide to the polyethylene glycol at lysine or cysteine residues, as taught by Roberts, because lysine PEGylation is most widely used in polypeptide and PEG coupling, and cysteine PEGylation can achieve site-specific modification, and for both lysine and cysteine PEG derivatives suitable for PEGylation are available, as taught by Roberts. One of ordinary skilled in the art would have recognized that the advantages of coupling MTase with PEG at lysine or cysteine residues, e.g., well established method, PEG derivatives are available, good therapeutic property with cysteine specific PEGylation, and would have been motivated to adapt the method taught by Roberts to develop a PEGylated MTase with better therapeutic property. Given that the method and reagents are well tested and available, one of ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed invention. 

Claims 208-211, 213- 217, 220, 246, 247, 249, 250 and 262 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (Mao et al., WO 2001083780 A1, Publication Date: 2001-11-08, cited as B1 of IDS, cited as B1 of IDS, English translated version C6 of IDS is used as reference), in view of Christopher (Christopher et al., Cancer Research 62, 6639-6644, Publication Date: 2002-11-15) and Kontermann (Kontermann et al., Current Opinion in Biotechnology, 22:868-876, Publication Date: 2011-08-20).
Mao teaches as set forth above. However, Mao does not teach “an MTase polypeptide that performs phosphorolysis or hydrolysis of methylthioadenosine with a catalytic efficiency (kcat/KM) of at least 1 x 104 M-1s-1”.
Christopher teach as set forth above.
In addition, Kontermann teaches strategies for extended serum half-life of protein therapeutics, See Title, the whole document.
Kontermann teaches that many proteins including enzymes are developed and used as therapeutics. Many of these proteins possess a molecular mass below 50 kDa (e.g. human MTAP has a molecular mass of ~31.2kDa) and a rather short terminal half-life in the range of minutes to hours. However, most of the therapeutic applications of proteins benefit from maintaining a therapeutic effective concentration over a prolonged period of time, See Introduction. Extension of the half-life can help to reduce the number of applications and to lower doses, thus are beneficial for therapeutic but also economic reasons, See Abstract.
Regarding claim 213, Kontermann teaches that molecules possessing a small size, that is, a low molecular mass, are rapidly cleared by renal filtration and degradation. Consequently, the size of a protein therapeutic, that is, its hydrodynamic radius, represent one of starting points in order to improve half-life, See page 868, § Half-life extension strategies.
Kontermann teaches that the hydrodynamic volume and radius can be increased by PEGylation. Nine PEGylated protein drugs are approved, including enzymes. See page 869, § Increasing the hydrodynamic volume, Fig. 1 and p. 874-Conclusion.
Kontermann teaches that in the approved drugs, one or several PEG chains of 5-40 kDa are conjugated. See page 869, col. 1, para. 3.
Kontermann teaches that different coupling methods have been established including random and site-directed approaches. See page 869, col. 1, para. 3.
Regarding to claims 215 and 249, Kontermann teaches that the site of PEGylation as well as the number and size of attached PEG chain has to be carefully chosen in order to avoid a reduction or abrogation of the activity of the therapeutic protein. Ideally, a single PEG chain can be conjugated in a site-directed manner, for example, through the use of existing or genetically introduced cysteine residues. See page 869, cols. 1-2 bridging paragraph.
Regarding claim 220, Kontermann teaches that XTEN technology based on polypeptide chains of varying length composed of alanine, glutamic acid, glycine, proline, serine, and threonine. An increase in solubility and stability of the attached protein and improved manufacturing has been attributed to this technology. XTEN sequences are safe and poorly immunogenic. In a study, XTEN sequence significantly increase half-life of glucagon (from <10 min to 8-10 hours in serum). The advantages of this approach are that attachment can be achieved by genetic engineering, that is, avoiding any chemical coupling and additional purification steps, and that the attached XTEN chain is fully biodegradable and of a defined length and composition, See page 870, § Recombinant PEG mimetics.
Kontermann teaches IgG Fc fusion protein can significantly increase serum half-life, See page 872, § Fc fusion proteins.
Kontermann teaches albumin fusion proteins can significantly increase half-life, See page 872, § Albumin fusion proteins and conjugates.
Regarding to claim 217, Kontermann teaches that proteins can be fused either to the N-terminus or C-terminus of albumin (albumin can be fused to the C-terminus or N-terminus of the protein) can significantly increase half-life, See page 872, § Albumin fusion proteins and conjugates.
As set forth above, combined Mao, Christopher teach method of claim 208, e.g. a composition of hs-MTAP coupled with PEG to increase the serum half-life of hs-MTAP. It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to apply different coupling agents, e.g. XTEN or albumin, to extend serum half-life of hs-MTAP, as taught by Kontermann, because new approaches such as genetic fusion of hydrophilic and flexible polypeptide chains (e.g. XTEN) are intended to mimic the biochemical properties of PEG, while incorporating further advantages, for example, biodegradability, lack of immunogenicity and facilitated production, as recognized by Kontermann, See Conclusion. One of ordinary skilled in the art would have recognized that new approaches, e.g. XTEN coupling, may not only improve the therapeutic property of the composition, but also improving manufacturing process. From the teachings of the references, it would have been obvious to one of ordinary skilled in the art and one of skilled in the art would have had a reasonable expectation of success in producing the claimed invention. 

Claims 208-211, 216, 218, 219, 222, 251, and 261 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (Mao et al., WO 2001083780 A1, Publication Date: 2001-11-08, cited as B1 of IDS, English translated version C6 of IDS is used as reference) in view of Christopher (Christopher et al., Cancer Research 62, 6639-6644, Publication Date: 2002-11-15), Andrady (Andrady et al., Immunotherapy, 3, Publication Date: 2011-02-15), Wang (Wang et al., OncoTargets and Therapy 9, 5023-5039, Publication Date: 2016-08-12) and TECENTRIQ (Highlights of prescribing information, Publication Date: April 2017).
Mao teaches as set forth above. However, Mao does not teach “an MTase polypeptide that performs phosphorolysis or hydrolysis of methylthioadenosine with a catalytic efficiency (kcat/KM) of at least 1 x 104 M-1s-1”, or the MTase coupled to a compound to delivers the MTase polypeptide to a target cell.
Christopher teaches as set forth above. 
Andrady teaches that advances in biomolecular technology have allowed the development of genetically fused antibody-enzymes. Antibody-enzyme fusion proteins have been used to target tumors for cancer therapy. The antibody-enzyme fusion proteins can be used as direct therapeutics, where the enzyme is toxic in its own right, See Abstract.
Andrady teaches that Antibody–enzyme fusion proteins are attractive molecules for cancer treatment. The antibody component confers the agent with exquisite specificity for targeting both primary tumors and metastases. The enzyme component can be cytotoxic. To date, antibody–enzyme fusion proteins have demonstrated therapeutic potential in various forms. Moreover, in contrast to conventional chemotherapy, antibody-enzyme fusion proteins have demonstrated superior tumor:healthy tissue ratios and relatively low toxicity, See pages 204-205 bridging paragraph. 
Wang teaches that PD-L1 is an immunoinhibitory molecule that suppresses the activation of T cells, leading to the progression of tumors. PD-L1 is expressed in various cancers such as gastric cancer, hepatocellular carcinoma, renal cell carcinoma, esophageal cancer, pancreatic cancer, ovarian cancer, lung cancer, colorectal cancer and bladder cancer and is associated with poor clinical outcomes, See Abstract.
Wang teaches that blocking antibodies that target PD-1 and PD-L1 have achieved remarkable response rates in cancer patients who have PD-L1 overexpressing tumors, See Abstract.
TECENTRIQ teaches that atezolizumab us a PD-L1 blocking antibody and is approved by FDA to treat urithelial carcinoma and NSCLC, See page 1, § Indications and Usage.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a cancer deficient in MTase activity, such as lung cancer, with a human MTAP as taught by Mao and Christopher, and make an antibody-MTAP fusion protein as taught by Andrady, use an anti-PD-L1 antibody in the fusion construct, as taught by Wang, because  MTAP shows anti-tumor activity and antibody-enzyme can direct MTAP to tumor cell, as taught by Christopher and Andrady. One of ordinary skilled in the art would have recognized that the antibody-MTAP would be able to reduce toxicity and enhance efficacy of MTAP based therapy. Furthermore, Wang teaches that PD-L1 is expressed in various cancers and anti-PD-L1 antibody has good therapeutic effects and TECENTRIQ teaches atezolizumab is approved by FDA for cancer therapy, one ordinary skilled in the art would have been motivated to make an anti-PD-L1 antibody, e.g. atezolizumab - human MTAP bifunctional fusion protein because this fusion protein would target tumor cells through two different mechanisms. The motivation would have been to develop a better anti-tumor agent and a more targeted MTAP therapy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. US 11,118,167
Claims 208-211, 213-215, 246-248 and 262 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 11,118,167 (thereinafter Pat. 167, Application No.: 16/950,622). 
The claims of Pat. 167 teach:

    PNG
    media_image1.png
    396
    615
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    71
    610
    media_image2.png
    Greyscale

	As shown below, SEQ ID NO: 1 of Pat. 167 is identical to SEQ ID NO: 1 of the instant application:
RESULT 25
US-16-950-622-1
Sequence 1, Application US/16950622
Publication No. US20210095264A1
SEQ ID NO 1
LENGTH: 283
TYPE: PRT
ORGANISM: Homo sapiens
US-16-950-622-1

  Query Match             100.0%;  Score 1487;  DB 21;  Length 283;
  Best Local Similarity   100.0%;  
  Matches  283;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MASGTTTTAVKIGIIGGTGLDDPEILEGRTEKYVDTPFGKPSDALILGKIKNVDCVLLAR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MASGTTTTAVKIGIIGGTGLDDPEILEGRTEKYVDTPFGKPSDALILGKIKNVDCVLLAR 60

Qy         61 HGRQHTIMPSKVNYQANIWALKEEGCTHVIVTTACGSLREEIQPGDIVIIDQFIDRTTMR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 HGRQHTIMPSKVNYQANIWALKEEGCTHVIVTTACGSLREEIQPGDIVIIDQFIDRTTMR 120

Qy        121 PQSFYDGSHSCARGVCHIPMAEPFCPKTREVLIETAKKLGLRCHSKGTMVTIEGPRFSSR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PQSFYDGSHSCARGVCHIPMAEPFCPKTREVLIETAKKLGLRCHSKGTMVTIEGPRFSSR 180

Qy        181 AESFMFRTWGADVINMTTVPEVVLAKEAGICYASIAMATDYDCWKEHEEAVSVDRVLKTL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AESFMFRTWGADVINMTTVPEVVLAKEAGICYASIAMATDYDCWKEHEEAVSVDRVLKTL 240

Qy        241 KENANKAKSLLLTTIPQIGSTEWSETLHNLKNMAQFSVLLPRH 283
              |||||||||||||||||||||||||||||||||||||||||||
Db        241 KENANKAKSLLLTTIPQIGSTEWSETLHNLKNMAQFSVLLPRH 283

	Regarding claims 208 and 246, as evidenced by the instant Application, MTAP of SEQ ID NO:1 encodes homo has a catalytic efficacy of 1.0x105 M-1s-1 in phosphorolysis or hydrolysis of methylthioadenosine under the tested condition, See Example 5.
	Regarding claim 213, as evidenced by the instant Application, PEG can increase the hydrodynamic radius of the enzyme and hence increase the serum persistence, See [0097].
Regarding claims 247, as evidenced by the instant Application, MTAP of SEQ ID NO:1 has a half-life of 57 hours, See Example 6.

As set forth above, although the claims at issue are not identical, they are not patentably distinct from each other  because they relate to the same inventive concept and the instant claims would have been obvious in view of the patented claims, which have all of the characteristics of  a composition comprising: an MTase polypeptide that performs phosphorolysis or hydrolysis of methylthioadenosine with a catalytic efficiency (kcat/KM) of at least 1 x 104 M-1s-1, or phosphorolysis or hydrolysis of adenosine coupled to a compound that either increases a serum half-life of the MTase polypeptide compared to an uncoupled MTase polypeptide, or delivers the MTase polypeptide to a target cell.	

Claims 222 and 261 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 11,118,167 (thereinafter Pat. 167, Application No.: 16/950,622), as applied to claims 208-211, 213-215, 246-248 and 262,  in view of Andrady (Andrady et al., Immunotherapy, 3, Publication Date: 2011-02-15), Wang (Wang et al., OncoTargets and Therapy 9, 5023-5039, Publication Date: 2016-08-12) and TECENTRIQ (Highlights of prescribing information, Publication Date: April 2017).
The claims of Pat. 167 teach as set forth above. Specifically, the claims of Pat. 167 teach that the MTase polypeptide can be used in combination with anti-PD-L1 antibody. However, the claims of Pat. 167 do not teach that a heterologous peptide binds to a PD-L1, e.g. atezolizumab, coupled to the MTase polypeptide.
Andrady, Wang and TECENTRIQ teach as set forth above.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a cancer deficient in MTase activity, such as lung cancer, with a human MTAP in combination with an anti-PD-L1 antibody, as taught by the claims of Pat. 167, and modify the method to make an anti-PD-L1-MTAP fusion protein as taught by Andrady and Wang, because MTAP shows anti-tumor activity and antibody-enzyme can direct MTAP to tumor cell, as taught by Andrady and Wang. One of ordinary skilled in the art would have recognized that the antibody-MTAP would be able to reduce toxicity and enhance efficacy of MTAP based therapy. Furthermore, Wang teaches that PD-L1 is expressed in various cancers and anti-PD-L1 antibody has good therapeutic effects and TECENTRIQ teaches atezolizumab is approved by FDA for cancer therapy, one ordinary skilled in the art would have been motivated to make an anti-PD-L1 antibody, e.g. atezolizumab - human MTAP bifunctional fusion protein because this fusion protein would target tumor cells through two different mechanisms. The motivation would have been to develop a better anti-tumor agent and a more targeted MTAP therapy.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642